Citation Nr: 0111748	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  99-06 647A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as secondary to exposure to Agent Orange.

2. Entitlement to service connection for residuals of a back 
injury.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to August 
1967. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, which denied the benefits sought on 
appeal.  The veteran testified at a Travel Board Hearing in 
February 2001; he   submitted additional evidence and a 
signed waiver of RO review of that evidence at that time.

During this appeal, the veteran submitted a statement from a 
combat service buddy  who recalled that the veteran had loss 
of hearing and ringing in his ears following a night of 
delivering 81mm mortar rounds for illumination in the 
Republic of Vietnam.  The Board finds that this lay statement 
raises a claim of service connection for tinnitus, and it is 
referred to the RO for appropriate action.

The issues of entitlement to service connection for a skin 
disorder and residuals of  a back injury will be addressed in 
the remand appended to this decision.


FINDINGS OF FACT

1.  In an April 1972 decision, the Board denied service 
connection for hearing loss.

2.  The evidence associated with the claims file subsequent 
to the April 1972 Board's decision was not previously of 
record, is probative to the issue at hand, and  is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.
CONCLUSIONS OF LAW

1.  The April 1972 Board decision denying entitlement to 
service connection for hearing loss is final.  38 U.S.C.A. 
§§ 7103, 7104(a) (West 1991); 38 C.F.R. §§ 20.302, 20.1100 
(2000).

2.  The evidence submitted subsequent to the April 1972 Board 
decision is new and material, and the requirements to reopen 
the claim of entitlement to service connection for hearing 
loss have been met.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 
38 C.F.R. §§ 3.156(a), 20.1105 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In May 1971, the veteran filed a claim for service connection 
for hearing loss.  He asserted at that time that his hearing 
loss was caused by acoustic trauma due to his combat service.  
After the RO denied the claim, a Board decision in April 1972 
affirmed that decision, concluding that the veteran's hearing 
loss was not incurred in or aggravated by active service.

The April 1972 Board decision is final.  See 38 U.S.C.A. 
§§ 511(a), 7103, 7104(a); 38 C.F.R. §§ 20.302, 20.1100.  If 
new and material evidence is presented or secured with regard 
to a claim that has been disallowed, however, the Secretary 
may reopen said claim and review the former disposition.  See 
38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.102, 3.156, 
20.1105.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New and material evidence is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  Second, if VA determines that the 
evidence is new and material, the VA may then proceed to 
evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist 
has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 
206 (1999) (en banc) (discussing the analysis set forth in 
Elkins), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second step becomes applicable only when the preceding 
step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).

During the pendency of this appeal, the provisions of 38 
U.S.C.A. § 5107 were substantially revised by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  As the revised version of 38 U.S.C.A. § 5107 
eliminates the "well-grounded claim" requirement, this 
revision is more favorable to the claimant than the former 
provisions of 38 U.S.C.A. § 5107 (West 1991) and is, 
therefore, applicable under Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).

The Board notes, however, that the provisions of the VCAA do 
not require VA to reopen a claim that has been disallowed 
except when new and material evidence is presented as 
described in 38 U.S.C.A. § 5108. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for certain chronic diseases, 
including an organic disease of the nervous system (such as 
sensorineural hearing loss), if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

The evidence of record at the time of the April 1972 Board 
decision consisted of the veteran's service medical records, 
which showed no hearing loss. 

The evidence that has been received by the RO since April 
1972 include post-service treatment records, which show that 
the veteran has bilateral sensorineural hearing loss and 
indicate that he uses hearing aids.  The veteran also 
submitted a statement from his mother, who recalled her son's 
complaints of hearing loss after his tour of active service 
in the Republic of Vietnam, and a statement from a service 
buddy and fellow combat veteran, who recalled that the 
veteran complained of loss of hearing and ringing in his ears 
following a night of delivering 81mm mortar rounds for 
illumination in the Republic of Vietnam.  (This lay statement 
also raises a claim of service connection for tinnitus-see 
introduction to this decision.)

The evidence submitted since the April 1972 Board decision is 
new in that it was not previously of record, bears directly 
and substantially upon the specific matter under 
consideration, and is neither cumulative nor redundant.  The 
Board further finds that the medical evidence, which confirms 
that the veteran has sensorineural hearing loss, and the lay 
evidence, which corroborates the veteran's assertion that he 
experienced hearing loss during and after his tour of active 
duty in Vietnam, tends to support the veteran's claim and, as 
such, is evidence that is so significant that it must be 
considered in order to fairly decide the merits of the claim. 
Accordingly, the Board finds that the veteran's claim of 
service connection for hearing loss must be reopened.  As the 
reopened claim requires additional development, it is 
addressed in the remand below.


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for hearing loss; to this extent 
only, the appeal is granted.


REMAND

Regarding the veteran's claim for a skin condition as 
secondary to exposure to Agent Orange, the veteran asserts 
that he was seen by a VA physician in the early 1970's for 
evaluation of a skin condition and that his name was placed 
on the VA Agent Orange registry.  There is no indication in 
the record that the RO made an attempt to obtain this VA 
medical evidence.  Pursuant to Bell v. Derwinski, 2 Vet. App. 
611 (1992), identified VA records which could be dispositive 
of a claim should be included in the record and VA has a duty 
to obtain those records as they are considered to be 
constructively before it.  As such, the RO should attempt to 
obtain all VA treatment records from the Agent Orange 
registry identified by the veteran.

As for the veteran's claim for entitlement to service 
connection for residuals of a back injury, the service 
medical records show no back disorder or back injury.  
However, the veteran has identified the place and manner in 
which he injured his back as well as the location of 
treatment.  Specifically, the veteran avers that he injured 
his back while training to be part of a STAT Team at Port 
Hueneme in California and was prescribed pain medication by a 
corpsman by the name of [redacted].  He also contends that he 
gave a history of this incident when evaluated for the Agent 
Orange registry.

The United States Court of Appeals for the Federal Circuit 
found in Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), that 
the failure of VA to make more than a single effort to 
retrieve service medical records specifically requested by a 
claimant (and without advising the claimant with notice 
explaining the deficiency) would serve to render the previous 
denial of the claim non-final.  As the record does not 
indicate more than one attempt to obtain the additional 
service medical records, the RO must make an additional 
attempt to obtain the putative evidence.

As to the veteran's reopened claim for service connection for 
hearing loss, as noted above, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 § 7, 
subpart (a).  See also, Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that, as there is evidence of inservice 
acoustic trauma and medical evidence of current hearing loss, 
there is a reasonable possibility that an examination that 
includes an opinion that addresses the contended causal 
relationship (current hearing loss due to inservice acoustic 
trauma) would aid in proving the veteran's claim.  The Board 
notes that the veteran was advised by the RO on several 
occasions that a nexus opinion was needed to determine the 
likelihood that his current hearing loss was a result of 
acoustic trauma experienced during combat in the Republic of 
Vietnam.  The veteran reported on several occasions that his 
VA treating physicians advised him that they could not supply 
such an opinion without a request for a compensation and 
pension examination.  In view of the foregoing, an audiology 
examination that includes such an opinion is warranted.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

It is also the Board's judgment that, given the medical 
evidence of a skin disease in the claims file and the 
contentions of the veteran, a dermatology examination that 
includes a nexus opinion is warranted.  Id.

Accordingly, this case is REMANDED for the following action:

1.  The RO should ask the veteran to 
identify (names, addresses and dates) any 
other sources of VA or non-VA treatment 
or examination for a skin condition, to 
include evaluation for the Agent Orange 
registry,  hearing loss, and low back 
disability.  The RO should then secure 
copies of all identified records that are 
not already on file and associate them 
with the claims folder. 38 C.F.R. § 
3.159. 
2.  The RO should attempt to obtain the 
service medical records identified by the 
veteran as missing from his claims folder 
(treatment records from Port Hueneme, 
California).

3.  The RO is requested to review the 
claims file and undertake any development 
it may deem necessary to comply with the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000).  

4.  Thereafter, the veteran should be 
afforded a dermatological examination to 
determine the nature, etiology and extent 
of any skin condition that may be 
present.  The examiner must opine whether 
it is at least as likely as not that any 
skin disease that is identified began 
during or is causally linked to any 
incident of service, to include claimed 
exposure to a herbicide while on active 
duty in Vietnam.  The examiner should 
clearly outline the rationale for any 
opinion expressed.  All indicated tests 
should be accomplished.  The claims file 
must be made available to the examiner 
for review.

5.  If the additional service medical 
records identified are received and 
reflect an inservice back injury and/or 
the RO determines that the veteran 
experienced an inservice back injury, the 
RO should afford the veteran an 
examination to determine the nature, 
etiology and extent of any back disorder 
that may be present.  The examiner must 
opine whether it is at least as likely as 
not that any back disability that is 
identified began during or is causally 
linked to any incident of service, to 
include an injury.  The examiner should 
clearly outline the rationale for any 
opinion expressed.  All indicated tests 
should be accomplished.  The claims file 
must be made available to the examiner 
for review.

6.  The RO must also afford the veteran a 
VA audiology examination to determine the 
etiology of his bilateral hearing loss.  
The examiner must opine whether it is at 
least as likely as not that the veteran's 
hearing loss began during or is causally 
linked to any incident of service, to 
include acoustic trauma.  The examiner 
should clearly outline the rationale for 
any opinion expressed.  All indicated 
tests should be accomplished.  The claims 
file must be made available to the 
examiner for review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If any of the benefits sought are not 
granted, the veteran and his representative should be 
furnished a Supplemental Statement of the Case, and afforded 
a reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has a right to present any additional 
evidence or argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  No action is 
required of the veteran until he is notified.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 



